Citation Nr: 0718627	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1941 until 
his death in January 1942.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim to revoke forfeiture declared against her 
because she had not submitted new and material evidence.   



FINDINGS OF FACT

1.  A March 1973 VA decision found that the appellant had 
knowingly and intentionally furnished or caused to be 
presented materially false and fraudulent statements and 
evidence in support of her claim for death benefits; this 
determination was no appealed.  

2.  Pursuant to the pending November 2003 claim, evidence 
submitted for reconsideration of the forfeiture of VA 
benefits does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

Evidence received since a March 1973 VA determination is not 
new and material and the appellant's claim for revocation of 
forfeiture is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  In this case, the appellant properly received a 
March 2004 letter that informed her in order to reopen the 
issue of entitlement to VA death benefits she had to submit 
new and material evidence that showed she had not previously 
submitted false and fraudulent evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Additionally, January 2004, March 
2004, and June 2004 decisions continued to explain why new 
evidence had not been material in order to reopen the claim.  
In view of the foregoing, VA sufficiently gave notice to the 
appellant regarding the evidence needed to substantiate her 
claim.

Additionally, a February 2005 statement of the described the 
avenues by which the appellant might obtain such evidence, 
and the allocation of responsibilities in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006).  Further, the RO issued a January 2006 
supplemental statement of the case following all of the 
preceding notifications.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Importantly, the appellant has been given an essential 
opportunity to advance her claim, particularly given the RO's 
repeated description of what the evidence should show in 
order to reopen the claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
Finally, the veteran has not identified any additional 
outstanding evidence that VA should obtain.  No prejudice 
results in proceeding with the issuance of a final decision 
in this case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the record shows that the new and material has 
not been submitted to justify reopening the claim.

According to Trilles v. West, 13 Vet. App. 314, 326 (2000), 
although a forfeiture action is an adversarial process 
initiated by the Secretary, VA may revisit a decision to 
declare a forfeiture by considering whether new and material 
evidence has been presented to justify reopening the claim.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  Butler v. Brown, 9 Vet. App. 171 
(1996).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In terms of the forfeiture issue, any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.

The veteran died while in Beleagured status in January 1942 
from a shrapnel wound of the left chest.  In July 1971, the 
appellant filed an original application for VA death 
benefits; she stated that she had no partner at that time.  
Pursuant to the claim, the appellant submitted an April 1971 
Certificate of Marriage that showed she and the veteran had 
been married in June 1940.  

An April 1971 affidavit from persons who lived in the same 
town as the appellant declared that the appellant and "P. 
S." had lived together for 21 years as a couple but were not 
married.  The appellant and P. S. had had eight children.  
Further, in July 1970, they separated, and P. S. was living 
separately in a hut 800 meters from his old home.  

The record contains a July 1971 Field Examiner's Memorandum, 
which recounted the testimony of several witnesses.  
Generally, persons who knew or knew of the appellant and P. 
S. stated that the appellant and P. S. had only one 
residence.  In February 1972, the appellant testified that 
she and P. S. had not been ceremonially married but had lived 
together for many years in a house they had built together.  
The appellant stated that she did not know the whereabouts of 
P. S., and that he no longer visited her home.  

Thereafter, a March 1972 Administrative Decision determined 
that a field examination had established that the appellant 
was still living openly as the wife of P. S., and that she 
had presented false and material statements and evidence for 
the purpose of establishing entitlement to death benefits.  

In April 1972, the appellant submitted an affidavit allegedly 
from the veteran's father, who attested that the appellant 
had separated from P. S. in 1970 due to his cruelty.  

A March 1973 letter from the Director of Compensation and 
Pension Service found that the appellant had misrepresented 
her marital status in submitted affidavits (dated April 1971) 
and in her deposition.  An attendant Forfeiture Decision 
found that a considerable amount of testimony had been 
obtained from a number of people who were well acquainted 
with the appellant and had knowledge of her personal 
circumstances, which established that the appellant had been 
living in a husband-wife relationship with P. S. before and 
after January 1, 1971, and she continued to live with him up 
to the present time. 

The record further contains a July 1973 deposition concerning 
the veteran's father and the affidavit he had purportedly 
signed in April 1972.  The veteran's father stated that he 
had never represented that the appellant had, in fact, 
separated from P. S., and the field examiner's question was 
the first that he had heard of the statement.  A June 1973 
Report of Field Examination indicated that the veteran's 
father had answered the questions well, and seemed to have a 
rather gullible characteristic in that he was disposed to 
sign anything that may have been asked of him.  A notation on 
the report indicated "forfeiture action confirmed."

In November 2003, the appellant submitted a formal 
application for VA death benefits.  She submitted an October 
2003 birth certificate from the Office of the Civil 
Registrar, which declared that a son, M. S., had been born in 
October 1941 to the veteran and the appellant.  Additionally, 
a November 2003 certification indicated that P. S. had died 
in July 1990.  

In an April 2004 statement, the appellant contended that she 
was legally married to the deceased veteran, and that her 
live-in partner P. S. had died in July 1990 and she had 
thereafter remained unmarried.  The appellant and her niece 
testified at an October 2005 personal hearing at the RO.  The 
transcript reflected acknowledgement that the appellant had 
not been very conversant and had not understood was being 
asked; thus, the appellant's niece provided the bulk of the 
testimony.  She stated that the relationship between the 
appellant and P. S. was that "they never got married.  
That's all I can say."  

Because the basis for the forfeiture was that the appellant 
had knowingly misrepresented that she was no longer living 
with P. S., for evidence to be new and material, it would 
have to prove that she had not misrepresented that fact.  
Though the evidence since the last final decision in March 
1973 (which was not appealed), may be considered new in that 
it was not previously of record, it is not material because 
it has nothing to do with whether the appellant 
misrepresented information to VA at the time of the original 
forfeiture action, which had determined that she made 
inaccurate statements about whether she and P. S. were still 
living together.  The birth certificate concerning the 
veteran's and the appellant's son and information about P. 
S.'s death is not relevant to the matter of misrepresentation 
that had occurred in the early 1970's during development of 
the appellant's original claim, which had precipitated a 
forfeiture of legal entitlement to VA benefits.  Thus, the 
claim cannot be reopened.  


ORDER

The appeal is denied.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


